Citation Nr: 1013247	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  99-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974 and from December 1990 to September 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

In a February 2009 decision, the Board reopened the 
Veteran's claim for service connection for bilateral knee 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim for service connection for bilateral 
knee disability was remanded by the Board in February 2009 
for a VA medical examination and opinion.  As pointed out by 
the Veteran's representative in a February 2010 informal 
hearing presentation, the VA medical opinion obtained in 
June 2009 failed to discuss an inservice knee injury in 
evaluating the etiology of the Veteran's current bilateral 
knee disability.  Furthermore, the Board has reviewed the 
June 2009 VA medical opinion and notes that the examiner 
provided no rationale for his opinion.  In Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008), the United States Court 
of Appeals for Veterans Claims specifically found that a 
medical opinion that contains only data and conclusions is 
accorded no weight.  Consequently, the Board finds that the 
June 2009 VA medical opinion is inadequate, and that a new 
opinion must be obtained.

Not all of the VA medical records pertaining to the 
Veteran's August 2007 knee surgery have been obtained, and 
it does not appear that the Veteran's VA medical records 
from November 2003 onward have been requested.  These 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records dated from November 2003 to 
present.  

2.  When the above action has been 
accomplished, send the Veteran's claims 
files and a copy of this remand to an 
orthopedist for an opinion.  The 
orthopedist should review the medical 
history of the Veteran's knees.  In 
particular the orthopedist should note the 
March 1991 inservice complaint of knee 
pain after falling off a truck, the March 
1998 bone scan showing arthritis, the 
August 2007 VA right knee surgery, and the 
June 2009 VA examination report which 
provided diagnoses of bilateral 
degenerative joint disease of the knees 
and right knee meniscal injury.  The 
examiner is asked to discuss the Veteran's 
medical history and then provide an 
opinion as to whether it is at least as 
likely as not any of the Veteran's current 
knee disabilities are related to the March 
1991 injury during service or to any other 
incident of service.  The examiner should 
explain the rationale for all opinions 
provided.

3.  Thereafter the RO should readjudicate 
the Veteran's claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


